Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 1 of 58



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-20824-CIV- O’SULLIVAN

                                           [CONSENT]

   SEXUAL MD SOLUTIONS, LLC,

          Plaintiff,

   v.

   DUSTIN WOLFF, STEPHANIE WOLFF,
   WOLFF MARKETING ENTERPRISES, LLC,
   NOVUS ANTI-AGING CENTER, INC.,
   and MOON POOL LLC,

        Defendants.
   ________________________________/

                                             ORDER

          THIS MATTER is before the Court on the Motion for Preliminary Injunction (DE#

   62, 4/6/20) filed by the plaintiff.

                                         BACKGROUND

          On March 18, 2020, Sexual MD Solutions, LLC (hereinafter “SMDS” or “plaintiff”)

   filed its Amended Complaint (DE# 43, 3/18/20). The Amended Complaint alleged the

   following causes of action against Dustin Wolff, Stephanie Wolff, Wolff Marketing

   Enterprises, LLC, Novus Anti-Aging Center, Inc. and Moon Pool LLC (hereinafter

   collectively, “defendants”): breach of contract against Dustin Wolff, Stephanie Wolff and

   Novus Anti-Aging Center, Inc. only (Count I); misappropriation of trade secrets (Count

   II); unfair competition (Count III) and unjust enrichment (Count IV). Id.

          On April 6, 2020, the plaintiff filed its Motion for Preliminary Injunction (DE# 62,

   4/6/20) (hereinafter “Motion”).1 On April 17, 2020, the defendants filed their response to


   1
     The plaintiff initially sought injunctive relief in state court. See Notice of Removal (DE#
   1, 2/26/20). At the undersigned’s direction, the plaintiff re-filed the motion for injunctive
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 2 of 58



   the Motion. See Defendants Dustin Wolff et al.’s Response in Opposition to Plaintiff’s

   Motion for Temporary Injunction (DE# 69, 4/17/20) (hereinafter “Response”). The

   plaintiff filed its reply on April 21, 2020. See Plaintiff’s Reply in Support of Its

   Motion for Preliminary Injunction (DE# 87, 4/21/20). The parties filed numerous

   supporting documents including declarations and exhibits.

          On April 24, 2020, the undersigned held an evidentiary hearing on the instant

   motion. The undersigned admitted into evidence the Plaintiff’s Exhibits 1 through 42 and

   the Defendants’ Exhibits 1 through 92. At the evidentiary hearing, the plaintiff presented

   the testimony of Mark White, Dustin Wolff and Jon Hoffman. The defendants presented

   the testimony of Dustin Wolff.

          This matter is ripe for adjudication.

                                       FACTUAL FINDINGS

   I.     SMDS

          The plaintiff, SMDS, is a Florida Limited Liability Company, with its principal

   place of business in Aventura, Florida. Amended Complaint (DE# 43 at ¶1, 3/18/20).

          In 2016, Mark White founded SMDS “after learning about extracorporeal

   shockwave therapy (‘ESWT’), a method of treatment for . . . erectile dysfunction that

   applies high-frequency, low-intensity shock waves to the body.” Motion at 3; see also

   Declaration of Mark White (DE# 63-1 at ¶¶4, 6, 9, 4/7/20). At the time, doctors in the

   United States had not “caught on” to the use of ESWT as a treatment for erectile


   relief as a separate entry on the docket, Motion for Temporary Injunction (DE# 13,
   3/2/20). On April 1, 2020, the Court denied as moot the Motion for Temporary Injunction
   (DE# 13, 3/2/20) when the plaintiff advised the Court that it would be filing the instant
   Motion. See Order (DE# 61, 4/1/20).
                                               2
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 3 of 58



   dysfunction (hereinafter “ED”). Id. at ¶7.2

          A.     Development of the GAINSWave Program

          Mark White “devoted nine full months of [business] planning . . . and spent

   millions of dollars” developing the GAINSWave program. Declaration of Mark White

   (DE# 63-1 at ¶10, 4/7/20). The purpose of the GAINSWave program was to “market

   high-frequency, low intensity shock wave therapy as a safe, non-invasive technology to

   increase the blood flow to the penis and thereby optimize erections, sensitivity, and

   sexual performance.” Id. at ¶13

          B.     SMDS’ Business Model

          SMDS is a marketing company. It does “not make, sell or lease any medical

   devices.” Defendant’s Exhibit 7 at NOVUS000169 (DE# 77, 4/19/20).3 SMDS’ target

   market is medical providers. Declaration of Mark White (DE# 63-1 at ¶12, 4/7/20)

   (explaining that “for purposes of safety and quality control, trained physicians -- many of

   whom already had patients interested in ED treatments, and who were in a position to

   better explain and administer the treatment -- became the target market for SMDS.”). In

   fact, SMDS has rejected non-medical providers who have expressed interest in

   becoming GAINSWave providers. Id. at ¶26.

          SMDS developed “training courses for physicians and physicians' assistant



   2
     Dustin Wolff attested that there was at least one clinic in Boston providing ESWT
   treatments since 2014. Declaration of Dustin Wolff (DE# 75 at ¶16, 4/17/20). However,
   according to the plaintiff, the clinic in Boston did not “launch[ ] their brand” until October
   2018. Reply Declaration of Mark White (DE# 87-1 at ¶36, 4/21/20).
   3
    The Court will cite to the “Bates stamp” page number in instances where the page
   numbers automatically assigned by the Court’s CM/ECF system are illegible.
                                               3
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 4 of 58



   groups to provide training - not only in the treatment - but far more importantly in the

   sales, marketing and operational aspects of selling the treatment.” Declaration of Mark

   White (DE# 63-1 at ¶12, 4/7/20). Some of the “trade secrets and confidential

   information” developed by SMDS include “opportunity analyses, . . . marketing

   techniques, sales strategies, comparison data, pipelines, . . . ‘lead-generation’

   strategies, customer/client lists and data, business plans and training videos.” Id. at ¶11.

          “The key part of SMDS's business has been creating awareness of the

   [GAINSWave] treatment, and its benefits and effectiveness.” Declaration of Mark White

   (DE# 63-1 at ¶15, 4/7/20). To accomplish this objective, “SMDS hired certain key

   ‘influencers’ who could talk about the [GAINSWave] treatment in a positive way[ ] and

   b[ought] certain key words that would put the advertisements front and center for certain

   internet searches.” Id. at ¶16. “[T]his brand awareness drives potential clients to the

   GAINSWave website, whereby the consumer can find a local [GAINSWave] provider

   that offers the treatment.” Id. at ¶17. “Providers who pay SMDS a monthly subscription”

   are “listed on [the GAINSWave] website. The more traffic the GAINSWave website

   receives, the more valuable the SMDS subscription becomes.” Id. at 18.

          C.     Protective Measures and Membership Agreement

          To protect its “business interests and trade secrets,” SMDS has undertaken the




                                                4
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 5 of 58



   following measures:

          a. restricting use of the information with a . . . restrictive covenant,

          b. licensing [the information] only to properly licensed medical
          practitioners,

          c. avoiding licensing [the information] to competing business entities, and

          d. limiting access to a password protected marketing “portal” that contains
          many materials related to SMDS’s proprietary information and techniques
          (hereinafter, the “Portal”).

   Declaration of Mark White (DE# 63-1 at ¶22, 4/7/20).

          Physicians or physician’s assistants who wish to have access to SMDS’

   proprietary information must sign the GAINSWave™ Membership Agreement.

   Declaration of Mark White (DE# 63-1 at ¶23, 4/7/20). The GAINSWave™ Membership

   Agreement states, in part, that:

          NON-CIRCUMVENT & CONFIDENTIALITY. Physician acknowledges and
          agrees that: (a) SMDS Invested substantially to develop and create this
          opportunity, to establish the Intellectual Property and related goodwill and
          business relationships, and to protect the Confidential Information
          (collectively, “Business Information”); (b) Physician intends to benefit from
          the Business Information under this Agreement; (c) the benefit to
          Physician is substantial and the Business Information unique; and (d) the
          Business Information would be difficult and costly for Physician to learn,
          develop, and use independently, and (e) has substantial competitive
          value. For these and other reasons, Physician agrees SMDS has a
          legitimate business Interest in protecting the Business Information.

          Physician therefore agrees that during the Term of this Agreement
          and for two (2) years after this Agreement ends (the “Restrictive
          Period”), Physician will not create any new or different intellectual
          property use[d] to market, or participate in any group or collective
          marketing program that markets, the treatment of sexual wellness or
          related medical conditions using ESWT or similar technologies.

   GAINSWave™ Membership Agreement (DE# 76-1 at ¶6, 4/19/20) (emphasis added). In


                                                  5
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 6 of 58



   the past, SMDS has rejected “individuals [who] tried to modify or eliminate the

   noncompete provision found in the [GAINSWave™] Membership Agreement or

   otherwise negotiate a less restrictive covenant.” Declaration of Mark White (DE# 63-1 at

   ¶¶ 27-28, 4/7/20).

          D.     The Portal

          SMDS’ Portal contains “all materials related to SMDS's proprietary methods, the

   turnkey business strategies and the contents of the business.” Motion at 5. The Portal is

   accessible only through the GAINSWave website. See Declaration of Mark White (DE#

   63-1 at ¶¶30-31, 4/7/20) (explaining that “[a]ny person wishing to access the trade

   secrets must first obtain . . . log-in information from SMDS; without it, access to the

   Portal would be impossible.”).

          A medical provider who has signed the GAINSWave™ Membership Agreement

   and pays a monthly fee may access the Portal by entering their “unique user credentials

   and a password.” Motion at 5; see also Declaration of Mark White (DE# 63-1 at ¶¶ 23,

   25, 29, 4/7/20) (stating that “[t]raining and access to the Portal is limited only to medical

   practices, physicians and physician assistants who agree to the restrictive covenant and

   agree to pay a set monthly fee based on the level of access requested.”).

          E.     The GAINSWave Program’s Growth

          “[S]ince 2016, more than 400 physicians [in 44 different states] have signed

   SMDS Membership Agreements and have paid approximately $900 per month for the

   training and the access to the Portal.” Declaration of Mark White (DE# 63-1 at ¶¶34-35,

   4/7/20). These medical providers have “used the GAINSWave treatment to treat more


                                                 6
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 7 of 58



   than 50,000 patients in … the last three years.” Id. at 35.

          F.      Other Companies Offering In-Home Treatments

          Aside from the defendants, SMDS is aware of another company that “has

   created an in-home device that delivers the same shock wave therapy.” Declaration of

   Mark White (DE# 63-1 at ¶37, 4/7/20). However, that company has not had access to

   SMDS’ training and proprietary information and “SMDS has not received a single

   complaint from any of its physicians or influencers or anyone else about [that

   company]’s in-home device.” Id. at ¶¶ 39. Other companies that have “offer[ed] in-home

   devices” and have not had access SMDS’ training and proprietary information have

   failed. Id. at ¶40.

          G.      The ’127 Patent Lawsuit

          In July or August 2018, an individual “claiming that he had a methodology patent

   on shock wave therapy for ED,” U.S. Patent No. 7,601,127 (“the ’127 Patent”), sued the

   plaintiff and three GAINSWave providers in Georgia. Evidentiary Hearing Transcript

   (DE# 121 at 69, 4/28/20). This same individual threatened to sue every GAINSWave

   provider in the country for infringing on the ’127 Patent. Id. The plaintiff reached a

   settlement agreement wherein this individual would not sue GAINSWave providers but

   would sue other medical providers. Id. As part of the settlement, the plaintiff agreed to

   provide this individual with the names of medical providers who were providing shock

   wave therapy. Id. After approximately three months, the plaintiff stopped providing

   names to that individual. Id. at 70.




                                                 7
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 8 of 58



   II.    The Defendants

          A.     Novus Anti-Aging Center, Inc.

          In 2017, Dustin Wolff and Stephanie Wolff founded Novus Anti-Aging Center, Inc.

   in Los Angeles, California. Declaration of Dustin Wolff (DE# 75 at ¶9, 4/17/20).

   Stephanie Wolff is the chief executive officer of Novus Anti-Aging Center, Inc. and

   Dustin Wolff is its president. Declaration of Stephanie Wolff (DE# 69-3 at ¶9, 4/17/20);

   Declaration of Dustin Wolff (DE# 75 at ¶10, 4/17/20).

          Stephanie Wolff is a Board-Certified Physician’s Assistant. Declaration of

   Stephanie Wolff (DE# 69-3 at ¶11, 4/17/20). Dustin Wolff has “two decades of

   experience in sales and marketing, including internet marketing, in the field of male anti-

   aging and sexual wellness products.” Declaration of Dustin Wolff (DE# 75 at ¶15,

   4/17/20).

          Novus Anti-Aging Center, Inc. “provides holistic healthcare and wellness services

   for the older population, which include sexual wellness therapies for both men and

   women, hormone-based therapies, chronic-pain management, and aesthetics.”

   Stephanie Wolff (DE# 69-3 at ¶10, 4/17/20).

          Prior to signing up with SMDS, Novus Anti-Aging Center, Inc. “researched the

   field extensively including protocols, marketing tactics, and different vendors who

   supported clinicians offering ESWT in their clinics.” Declaration of Dustin Wolff (DE# 75

   at ¶17, 4/17/20).

          On October 5, 2017, Dustin Wolff signed a GAINSWave™ Membership

   Agreement on behalf of Novus Anti-Aging Center, Inc. See GAINSWave™ Membership


                                               8
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 9 of 58



   Agreement (DE# 76-1, 4/19/20). 4

          The Membership Agreement contained the following restrictive covenant:

          NON-CIRCUMVENT & CONFIDENTIALITY. Physician acknowledges and
          agrees that: (a) SMDS Invested substantially to develop and create this
          opportunity, to establish the Intellectual Property and related goodwill and
          business relationships, and to protect the Confidential Information
          (collectively, “Business Information”); (b) Physician intends to benefit from
          the Business Information under this Agreement; (c) the benefit to
          Physician is substantial and the Business Information unique; and (d) the
          Business Information would be difficult and costly for Physician to learn,
          develop, and use independently, and (e) has substantial competitive
          value. For these and other reasons, Physician agrees SMDS has a
          legitimate business Interest in protecting the Business Information.

          Physician therefore agrees that during the Term of this Agreement
          and for two (2) years after this Agreement ends (the “Restrictive
          Period”), Physician will not create any new or different intellectual
          property use[d] to market, or participate in any group or collective
          marketing program that markets, the treatment of sexual wellness or
          related medical conditions using ESWT or similar technologies.

   GAINSWave™ Membership Agreement (DE# 76-1 at ¶6, 4/19/20) (emphasis added).

          The GAINSWave™ Membership Agreement also contained a termination

   provision and a forum selection clause:

          TERM & TERMINATION. The initial term of this Agreement is one (1) year
          from the Effective Date. This Agreement renews automatically for one (1)
          year renewal terms. Together, the initial term and any renewal terms are
          the “Term.” This Agreement may be terminated: (a) by mutual
          agreement of the parties; (b) by Physician for cause if SMDS does not


   4
     For purposes of ruling on the instant Motion, the Court finds that, at the very least,
   defendant Novus Anti-Aging Center, Inc. was a signatory to the GAINSWave™
   Membership Agreement (DE# 76-1, 4/19/20). At this juncture, the Court does not need
   to determine whether defendants Dustin Wolff and Stephanie Wolff, in their individual
   capacities, were also signatories to the GAINSWave™ Membership Agreement (DE#
   76-1, 4/19/20) because, as explained in further detail herein, the Court may issue an
   injunction against all parties and non-parties who are “officers, agents, servants,
   employees, and attorneys” of Novus Anti-Aging Center, Inc. and “other persons who are
   in active concert or participation with [those individuals]” Fed. R. Civ. P. 65(d)(2)(B)-(C).
                                                 9
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 10 of 58



          cure within thirty (30) days after notice; (c) by SMDS for non-payment
          that is not cured within five (5) days after notice; (d) by SMDS for other
          cause if Physician does not cure within thirty (30) days after notice; or (e)
          by SMDS immediately if SMDS reasonably determines Physician risks the
          value or reputation of the Intellectual Property or SMDS. When this
          Agreement ends, Physician shall immediately: (a) cease using the
          Intellectual Property (including protocols) and any derivatives; (b)
          return all Intellectual Property, including the Marketing Tool Kit, and
          all other [sic].

                                               ***

          MISCELLANEOUS. This Agreement will be governed by and construed in
          accordance with the laws of the State of Florida, without regard for
          conflicts of laws principles. The mandatory and exclusive venue and
          jurisdiction for any proceeding to enforce this Agreement are courts
          located in Miami-Dade County, Florida. Each party waives any
          objection or defense based on venue, personal jurisdiction, or that
          the forum is not convenient. . . .

   Id. at ¶¶5,8 (emphasis added).

          After signing the GAINSWave™ Membership Agreement (DE# 76-1, 4/19/20)

   and paying the set-up fee, Novus Anti-Aging Center, Inc. gained access to the Portal.

   Declaration of Dustin Wolff (DE# 75 at ¶¶21-22, 4/17/20).

          SMDS provided training to its GAINSWave providers. The training consisted of

   “[three] hours of ‘Business, operations, marketing and sales’ and [four] hours of

   ‘Medical, didactic and clinical training.’” Declaration of Dustin Wolff (DE# 75 at ¶23,

   4/17/20). SMDS also provided materials to its providers, including marketing materials,

   but “did not mark any materials as confidential, proprietary or trade secrets.” Id. at ¶¶31-

   38.

          On November 5, 2017, Dustin Wolff and Stephanie Wolff attended an SMDS

   training session in Tucson, Arizona. Declaration of Dustin Wolff (DE# 75 at ¶25,

   4/17/20). Due to a scheduling conflict, the training in Arizona “was cut short to about half
                                               10
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 11 of 58



   the expected seven hours.” Id. at ¶27. To make up for this training, “SMDS offered

   compensatory training in Florida for a single day in February 2018.” Id. at ¶28.

          In addition to the materials in the Portal and the in-person training sessions,

   Dustin Wolff and Stephanie Wolff received extra marketing assistance from the plaintiff.

   See Reply Declaration of Mark White (DE# 87-1 at ¶¶13-14, 4/21/20) (noting that “on

   November 7, 2017, SMDS set up a media analysis call for the Wolffs and SMDS’s

   media expert, Ms. Stephanie Ruiz, to discuss various topics, including what kind of

   radio stations [Dustin Wolff] should target to run advertisements” and that on November

   14, 2017, Dustin Wolf participated in an almost hour long “sales training call with [the

   plaintiff’s] sales trainer” where “details of [the plaintiff]’s marketing operations [were

   discussed] during that call, and to a significant degree.”).

          On December 14, 2017, Dustin Wolff attended a conference in Las Vegas,

   Nevada. Reply Declaration of Mark White (DE# 87-1 at ¶15, 4/21/20). At that

   conference, Mark White “introduced Mr. Wolff to many doctors and influencers, both in

   and outside [the plaintiff’s] network . . . .” Id. Mr. Wolff agreed to do a short, promotional

   video for GAINSWave. Declaration of Dustin Wolff (DE# 75 at ¶41, 4/17/20). In that

   video, Mr. Wolff states that after "joining GAINSWave one month ago, we've paid off the

   investment that we put in . . . GAINSWave has already generated over $22,000 in

   revenue . . . lt’s amazing!” Plaintiff’s Exhibit 17 (DE# 98-1 at 113, 4/23/20).5

          On January 4, 2018, Dustin Wolff sought and obtained assistance from the




   5
     Dustin Wolff maintains that the video “is misleading and does not provide a complete
   picture.” Declaration of Dustin Wolff (DE# 75 at ¶41, 4/17/20).
                                               11
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 12 of 58



   plaintiff in developing a website for an additional cost of $500.00. Reply Declaration of

   Mark White (DE# 87-1 at ¶19, 4/21/20).

          In February 2018, Dustin Wolff and Stephanie Wolff traveled to Florida to attend

   SMDS’ make-up training session. Declaration of Dustin Wolff (DE# 75 at ¶28, 4/17/20).

   “The training lasted half a day and comprised the same materials as the Tucson

   session.” Id. During this training session, “Mr. Wolff asked if he could spend extra time

   with SMDS’s marketing team.” Reply Declaration of Mark White (DE# 87-1 at ¶20,

   4/21/20).

          In April 2018, Dustin Wolff returned to Florida to attend an anti-aging conference.

   Evidentiary Hearing Transcript (DE# 121 at 90, 4/28/20). “[Dustin] Wolff . . . observe[d]

   how [SMDS] ‘pitch[ed]’ [its] services to doctors” and “spent time at SMDS’s offices and

   spent hours more with the SMDS marketing team, learning . . . SMDS’s business.”

   Reply Declaration of Mark White (DE# 87-1 at ¶21, 4/21/20). Dustin Wolff also went on

   a boat with Mark White and had dinner with Mr. White, SMDS employees and

   prospective GAINSWave providers. Evidentiary Hearing Transcript (DE# 121 at 90-91,

   4/28/20). During this trip, Dustin Wolff discussed with Mr. White “developing a hand-held

   advice [sic] that consumers could use in their own home.” Reply Declaration of Mark

   White (DE# 87-1 at ¶23, 4/21/20). Mr. White “responded that [he] had considered such

   a product, but felt it could harm the GAINSWave physician members unless it was

   marketed through [the GAINSWave] physician customer base.” Id.

          Dustin Wolff expressed interest in helping SMDS recruit new GAINSWave

   doctors in exchange for payment. Evidentiary Hearing Transcript (DE# 121 at 65,


                                               12
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 13 of 58



   4/28/20). On April 16, 2018, Dustin Wolff asked Mr. White for doctor leads and sought

   marketing advice related to pay-per-click (“PPC”) keywords for Novus Anti-Aging

   Center, Inc. Reply Declaration of Mark White (DE# 87-1 at ¶24, 4/21/20). Pay-per-click

   or PPC keywords “are terms . . . [purchased] from Google to direct traffic to [a specific

   web]site.” Id. at ¶56. Dustin Wolff also told Mr. White that Novus Anti-Aging Center, Inc.

   was making $150,000 per month. Id. at ¶24.6

          The parties dispute whether Dustin Wolff attended a third training session in Los

   Angeles, California on June 16, 2018. Mr. Wolff testified that he merely helped Mr.

   White obtain a venue and secure a caterer. Evidentiary Hearing Transcript (DE# 121 at

   155, 4/28/20).

          At times, Dustin Wolff complained to Mr. White that SMDS was oversaturating

   the market with GAINSWave providers. Declaration of Dustin Wolff (DE# 75 at ¶¶42-43,

   4/17/20). Shortly after Novus Anti-Aging Center, Inc. became a GAINSWave provider it

   was receiving 15 leads per month. Id. at 44.7 However, by July 2018, the number of

   leads it was receiving had dropped to three leads per month. Id.

          In September 2018, Mr. Wolff asked Mr. White if he could market Novus Anti-




   6
     The parties dispute whether the $150,000 included all of Novus Anti-Aging Center,
   Inc.’s monthly revenue or just the revenue attributable to GAINSWave treatments.
   7
     “GAINSWave leads were generated when an individual clicked on a listing for an
   individual clinic on the GAINSWave directory. Although GAINSWave provided basic
   contact information for the user, it was the member’s responsibility to convert the lead
   into a paying customer. GAINSWave licensees determined their own price to charge a
   customer, and often offered discounts to attract customers over competitors, particularly
   where GAINSWave had saturated the market, leading customers to shop for the lowest-
   priced clinic.” Declaration of Dustin Wolff (DE# 75 at ¶69, 4/17/20).
                                                13
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 14 of 58



   Aging Center, Inc.’s treatments under the name “Novowave” because Mr. Wolff was

   doing radio advertising and did not want to drive business to other GAINSWave

   providers. Reply Declaration of Mark White (DE# 87-1 at ¶33, 4/21/20). Mr. White

   agreed to this arrangement. Id.

          The parties dispute whether the GAINSWave™ Membership Agreement (DE#

   76-1, 4/19/20) is still in effect. Dustin Wolff asserts that he informed Mr. White in

   November 2018, “that Novus wished to discontinue the GAINSWave relationship.”

   Declaration of Dustin Wolff (DE# 75 at ¶45, 4/17/20).

          According to Mr. White, Dustin Wolff did not terminate the GAINSWave™

   Membership Agreement (DE# 76-1, 4/19/20), but merely “requested that he downgrade

   his membership to ‘Silver.’” Reply Declaration of Mark White (DE# 87-1 at ¶34, 4/21/20).

   Providers with a Silver membership “have access to [the plaintiff’s] password protected

   Portal and confidential information, but . . . [are] not . . . listed on [the plaintiff’s]

   directory.” Id. “Many providers ha[ve] chosen to downgrade their membership because

   they no longer require the ongoing sales support and account management.” Id.

          Novus Anti-Aging Center, Inc. continues to pay the plaintiff a reduced monthly

   fee of $500. The parties dispute the reason for this monthly fee. Dustin Wolff asserts

   that this is a licensing fee because Mr. White claimed to be “the exclusive licensee of

   [the’127 Patent] and [that] he was entitled to licensing fees from anyone using ESWT in

   the treatment of erectile dysfunction.” Declaration of Dustin Wolff (DE# 75 at ¶¶46-47,

   4/17/20). Mr. White maintains that this fee is for access to the Portal. Declaration of

   Mark White (DE# 63-1 at ¶97, 4/7/20).


                                                    14
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 15 of 58



          As of November 2018, Novus Anti-Aging Center, Inc. “provides treatment for

   erectile dysfunction with ESWT under the Novowave™ brand-name. Declaration of

   Dustin Wolff (DE# 75 at ¶15, 4/17/20).

          As of January 2019, Novus Anti-Aging Center, Inc. is not listed as a GAINSWave

   provider on the plaintiff’s website. Id.

          B.     The Rocket

          In March 2018, Dustin Wolff met Jon Hoffman during a medical visit by Mr.

   Hoffman to the Novus clinic. See Evidentiary Hearing Transcript (DE# 121 at 87,

   4/28/20). Dustin Wolff and Mr. Hoffman engaged in a conversation concerning the types

   of services offered by the Novus clinic. Id. During this conversation, Dustin Wolff

   mentioned to Mr. Hoffman that “if somebody could . . . develop a low[-]cost home-use

   device[,] it would serve the 99 percent of the population that could never afford or get

   over the shame and embarrassment of coming into an actual clinic.” Id. Three to four

   weeks later, Mr. Hoffman returned to the clinic with a prototype of the Rocket. Id. at 88.

   Dustin Wolff and Mr. Hoffman discussed “the type of value [the Rocket] would provide

   directly to consumers, . . . if it was efficacious and if it was safe” and “develop[ed] a

   [business] relationship from there.” Id.

          Mr. Hoffman is the sole inventor of the Rocket and “hold[s] the assignment to the

   allowed patent and patent applications that cover the technology underlying the

   Rocket.” Declaration of Jon Hoffman (DE# 69-2 at ¶¶25-26, 4/17/20). At the time Mr.

   Hoffman developed the Rocket he “was not aware of GAINSWave or any of its

   marketing and sales information.” Id. at ¶40.


                                                 15
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 16 of 58



          C.     Moon Pool, LLC

          Moon Pool, LLC is a California limited liability company which does business as

   Launch Medical. Declaration of Jon Hoffman (DE# 69-2 at ¶¶3-4, 4/17/20). Dustin Wolff

   and Jon Hoffman are non-member managers of Moon Pool LLC. Declaration of Dustin

   Wolff (DE# 75 at ¶15, 4/17/20). Mr. Hoffman “oversee[s] the product development,

   marketing, sales, and day[-]to[-]day management of Moon Pool.” Declaration of Jon

   Hoffman (DE# 69-2 at ¶10, 4/17/20).

          Moon Pool, LLC “was created to bring the Rocket to market.” Declaration of Jon

   Hoffman (DE# 69-2 at ¶36, 4/17/20). Moon Pool, LLC “launch[ed] a crowdfunding

   campaign [for the Rocket] on an established web-based crowd funding platform.” Id. at

   ¶37.

          The day after the launch of the crowdfunding campaign, Mr. White “contacted

   Dustin Wolff by text to state he had seen the Rocket and wanted to discuss” it.

   Declaration of Jon Hoffman (DE# 69-2 at ¶41, 4/17/20). Mr. White “expressed great

   excitement about the potential for commercialization of a home-use acoustic wave

   device” and “referenced [entering into] a partnership or joint venture.” Id.

          At Mr. White’s request, Jon Hoffman and others 8 on behalf of Moon Pool, LLC

   flew to Miami for an in-person meeting where Mr. White was shown the Rocket

   prototype. Declaration of Jon Hoffman (DE# 69-2 at ¶42, 4/17/20). The plaintiff and

   Moon Pool, LLC continued their negotiations and on September 26, 2019, the plaintiff



   8
    In his declaration, Jon Hoffman uses the word “we.” Declaration of Jon Hoffman (DE#
   69-2 at ¶42, 4/17/20). It is unclear from the declaration who else traveled to Miami on
   behalf of Moon Pool, LLC.
                                                16
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 17 of 58



   presented Moon Pool, LLC with a letter of interest (“LOI”). Id. at ¶50. The plaintiff and

   Moon Pool, LLC exchange several drafts of the LOI and were ultimately unable to reach

   an agreement. Id. at ¶¶51-53. “The last draft of a letter of intent was sent by [Dustin]

   Wolff on November 23, 2019.” Reply Declaration of Mark White (DE# 87-1 at ¶45,

   4/21/20). The parties continued to engage in discussions in an attempt to reach a

   “commercial resolution” even after the plaintiff filed suit. Id. at ¶50.

          According to the plaintiff, at some point, Jon Hoffman told Mr. White, “‘we know

   the Rocket [will] hurt your business.’” Declaration of Mark White (DE# 63-1 at ¶81,

   4/7/20). Mr. Hoffman states that what he told Mr. White was that, “this [could] be the

   best day of your life or the worst day of your life.” Declaration of Jon Hoffman (DE# 69-2

   at ¶57, 4/17/20). According to Mr. Hoffman, this was not a threat, but rather an

   expression of Mr. Hoffman’s belief that the Rocket was a “disruptive innovation.” Id.

          “Dustin Wolff designed . . . a direct-to-consumer presale marketing campaign” for

   the Rocket which was very successful. Declaration of Jon Hoffman (DE# 69-2 at ¶53,

   4/17/20).9 At the same time, Mr. Hoffman attests that “[t]he Rocket’s marketing and

   sales program was developed independently through an independent marketing

   company Arcadia Marketing, Inc.” Id. at ¶80.

          Moon Pool, LLC used well-known influencers to market the Rocket. Declaration

   of Jon Hoffman (DE# 69-2 at ¶53, 4/17/20). These influencers do not have an

   exclusivity contract with any company. Id.




   9
     The plaintiff maintains that Dustin Wolff used the plaintiff’s trade secrets and
   confidential business information in marketing the Rocket.
                                                17
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 18 of 58



            The term “Say Goodbye to Erectile Dysfunction …” found on GAINSWave’s

   website is a common phrase in the ED industry and “[a] Google search of the phrase

   returns over 30,000 hits.” Declaration of Jon Hoffman (DE# 69-2 at ¶82, 4/17/20).

            In January 2020, Moon Pool, LLC also began buying pay-per-click or PPC

   keywords to market the Rocket. Reply Declaration of Mark White (DE# 87-1 at ¶55,

   4/21/20). According to the plaintiff, the plaintiff’s “marketing people [taught Dustin] Wolff

   exactly how to do this, disclosing to Mr. Wolff what [the plaintiff’s] key words, or PPC

   terms were.” Id. At the evidentiary hearing, Mr. Wolff testified that he “ha[d] been doing

   PPC for over ten years.” Evidentiary Hearing Transcript (DE# 121 at 16, 4/28/20).

            Initially, Mr. White claimed that the defendants could not purchase “GAINSWave”

   as a pay-per-click or PPC keyword without the plaintiff’s permission because it was a

   trademark. Evidentiary Hearing Transcript (DE# 121 at 55, 4/28/20). Mr. White later

   clarified that anyone who had not signed a GAINSWave™ Membership Agreement

   (DE# 76-1, 4/19/20) and who was not using the term “GAINSWave” in their advertising

   could purchase “GAINSWave” as a PPC keyword without the plaintiff’s permission.10


   10
        At the evidentiary hearing, Mr. White testified as follows:

            Q. … So for any rational party purchasing Google ad words at this point for
            the treatment of erectile dysfunction, they are going to buy terms like Viagra,
            Cialis and GAINSWave. Correct?

            A. If they are a GAINSWave member -- first of all, GAINSWave is a
            trademark term, so typically they can't use the name GAINSWave, but
            all GAINSWave members need . . . permission to use the word
            GAINSWave in advertising. That's what makes our brand valuable.

                                                  ***

            Q. So let's get some clarity. Where the party has not used the term
                                              18
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 19 of 58



          To date, Moon Pool, LLC has received approximately 4,500 pre-orders for the

   Rocket. Evidentiary Hearing Transcript (DE# 121 at 89, 4/28/20). Moon Pool, LLC

   expects to receive thousands of orders per month. Id.

          If an injunction is not issued, Moon Pool, LLC will ship the Rocket to consumers.

   Declaration of Jon Hoffman (DE# 69-2 at ¶84, 4/17/20). If an injunction is issued, Moon

   Pool, LLC will incur significant costs. Id.

                                    STANDARD OF REVIEW

          A preliminary injunction may be granted only if the moving party establishes four

   factors: (1) a substantial likelihood of success on the merits; (2) an immediate and

   irreparable injury absent injunctive relief; (3) a threatened harm to the plaintiff that

   outweighs any injury the injunction would cause to the nonmovant and (4) the injunction

   will not disserve the public interest. Carillon Imps. v. Frank Pesce Int’l Grp. Ltd., 112

   F.3d 1125, 1126 (11th Cir. 1997) (citation omitted).




          GAINSWave in their advertising, they are allowed to purchase the term
          GAINSWave from Google ad words. Correct?

          A. Correct.

          Q. All right. So, by effect, any other competitors or marketers in the
          erectile dysfunction space who is not using your trademark term in
          their ads can purchase GAINSWave as a key word to increase the
          visibility of their ads or website.

          Correct?

          A. If they are not [GAINSWave] members, that's correct.

   Evidentiary Hearing Transcript (DE# 121 at 55-56, 4/28/20) (emphasis added).

                                                 19
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 20 of 58



            A preliminary injunction is “an extraordinary and drastic remedy not to be granted

   unless the movant clearly establishe[s] the ‘burden of persuasion’ as to the four

   requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)

   (citing All Care Nursing Serv., Inc. v. Bethesda Mem’l Hosp., Inc., 887 F.2d 1535, 1537

   (11th Cir. 1989)).

                                             ANALYSIS

            The plaintiff seeks a preliminary injunction to prohibit the defendants and others

   from “offering, marketing, promoting, or introducing the Rocket . . . for sale” or any other

   device which “utilizes ESWT for any form of treatment, including erectile dysfunction

   and other related ailments” and from “utilizing in any way Plaintiff’s proprietary trade

   secrets,” “contacting any influencers, customers, or GAINSWave affiliates” and using

   PPC keywords “associated with GAINSWave, SMDS, or any affiliates.” Motion at 19-20.

   I.       Injunctive Relief

            As noted above, in order to obtain a preliminary injunction, the movant must

   demonstrate: “(1) [that there is] a substantial likelihood of success on the merits; (2) that

   irreparable injury will be suffered if the relief is not granted; (3) that the threatened injury

   outweighs the harm the relief would inflict on the non-movant; and (4) that the entry of

   the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo, 403 F.3d

   1223, 1225-26 (11th Cir. 2005). The undersigned will address each of these factors

   below.

            A.     Substantial Likelihood of Success on the Merits

            The first factor, the substantial likelihood of success on the merits, requires an

   analysis of the plaintiff’s ability to make a showing of each of the required elements of
                                                  20
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 21 of 58



   the claims asserted. See Seiko Kabushiki Kaisha v. Swiss Watch Int’l, Inc., 188 F.

   Supp. 2d 1350, 1353-55 (S.D. Fla. 2002). In the instant case, the plaintiff seeks a

   preliminary injunction as to its breach of contract claim (Count I against Dustin Wolff,

   Stephanie Wolff and Novus Anti-Aging Center, Inc.) and its misappropriation of trade

   secrets claim (Count II against all defendants). Motion at 10.

          The defendants have attacked both the merits of these claims and the Court’s

   personal jurisdiction over the defendants. Response at 4, 12-17. The Court will address

   the jurisdictional argument first.

                 i.      Personal Jurisdiction

          To determine whether the Court has personal jurisdiction over a defendant, the

   Court must undertake a two-part analysis. Sculptchair v. Century Arts, Ltd., 94 F.3d

   623, 626 (11th Cir. 1996). The Court must:

          [f]irst, . . . determine whether the Florida long-arm statute provides a basis
          for personal jurisdiction. If so, then [the Court] must determine whether
          sufficient minimum contacts exist between the defendant[ ] and [Florida]
          so as to satisfy “traditional notions of fair play and substantial justice”
          under the Due Process Clause of the Fourteenth Amendment.

   Sculptchair, 94 F.3d at 626 (citing Robinson v. Giamarco & Bill, P.C., 74 F.3d 253, 256

   (11th Cir. 1996)). Both prongs must be satisfied for personal jurisdiction to exist. Madara

   v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990).

          The defendants argue that the Court has no personal jurisdiction over the

   defendants because none of the defendants are Florida residents or are subject to

   personal jurisdiction in the state. Response at 1 n. 1.

          For purposes of the instant Motion, the Court does not need to address whether

   it has personal jurisdiction over all of the defendants because, as stated in more detail
                                                  21
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 22 of 58



   herein, so long as the Court has personal jurisdiction over one of the defendants, the

   Court may enjoin the conduct of that defendant’s “officers, agents, servants, employees,

   and attorneys” and “other persons who are in active concert or participation with [those

   individuals].” Fed. R. Civ. P. 65(d)(2)(B)-(C). For the reasons stated below, the Court

   finds that it has personal jurisdiction over at least, Novus Anti-Aging Center, Inc.

                        (a.)    Florida Long-Arm Statute

          The plaintiff identifies three provisions of the Florida long-arm statute

   which it maintains provide jurisdiction over the defendants. The Florida long-arm

   statute subjects a non-resident to jurisdiction in Florida for “[c]ommitting a tortious

   act within this state.” Fla. Stat. § 48.193(1)(a)(2). It also subjects a nonresident

   defendant to jurisdiction in Florida for “[b]reaching a contract in this state by

   failing to perform acts required by the contract to be performed in this state.” Id. §

   48.193(1)(a)(7). Finally, a non-resident who “[e]nter[s] into a contract that

   complies with s. 685.102” is subject to jurisdiction in Florida. Id. §

   48.193(1)(a)(9). The Court will address each provision below.

                                (i.)   A Contract Complying with Fla. Stat. 685.102

          The plaintiff argues that the Court has personal jurisdiction over at least some of

   the defendants because the GAINSWave™ Membership Agreement (DE# 76-1 at ¶8,

   4/19/20) contains a forum selection clause and a waiver of any objections to “venue,

   personal jurisdiction or that the forum is not convenient.” Reply at 11. Subsection

   (1)(a)(9) of the Florida long-arm statute provides for jurisdiction over a defendant who

   “enter[s] into a contract that complies with s. 685.102.” Fla. Stat. § 48.193(1)(a)(9).


                                                 22
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 23 of 58



         Section 685.102 of the Florida Statutes states, in part, that:

         (1) Notwithstanding any law that limits the right of a person to maintain an
         action or proceeding, any person may, to the extent permitted under the
         United States Constitution, maintain in this state an action or proceeding
         against any person or other entity residing or located outside this state, if
         the action or proceeding arises out of or relates to any contract,
         agreement, or undertaking for which a choice of the law of this state,
         in whole or in part, has been made pursuant to s. 685.101 and which
         contains a provision by which such person or other entity residing or
         located outside this state agrees to submit to the jurisdiction of the courts
         of this state.

   Fla. Stat. § 685.102(1) (emphasis added). Section 685.101 states that:

         The parties to any contract, agreement, or undertaking, contingent or
         otherwise, in consideration of or relating to any obligation arising out
         of a transaction involving in the aggregate not less than $250,000, the
         equivalent thereof in any foreign currency, or services or tangible or
         intangible property, or both, of equivalent value, including a transaction
         otherwise covered by s. 671.105(1), may, to the extent permitted under
         the United States Constitution, agree that the law of this state will govern
         such contract, agreement, or undertaking, the effect thereof and their
         rights and duties thereunder, in whole or in part, whether or not such
         contract, agreement, or undertaking bears any relation to this state.

   Fla. Stat. § 685.101(1) (emphasis added). “[E]ven if the parties to an agreement do not

   exchange at least $250,000, § 685.101 may still apply if, an aggregate of more than

   $250,000 arises from transactions related to the contract.” Upofloor Americas, Inc. v. S

   Squared Sustainable Surfaces, LLC, No. 616CV179ORL37DCI, 2016 WL 5933422, at

   *6 (M.D. Fla. Oct. 12, 2016).

         The defendants maintain that the plaintiff failed to allege the $250,000 minimum

   threshold in the Amended Complaint (DE# 43, 3/18/20) and otherwise cannot meet this

   requirement. The plaintiff cites to Dustin Wolff’s video where he discloses earnings of

   $22,000 in the first month and Dustin Wolff’s statement to Mark White in April 2018

   about earning $150,000 per month. Plaintiff’s Exhibit 17 (DE# 98-1 at 113, 4/23/20);
                                             23
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 24 of 58



   Reply Declaration of Mark White (DE# 87-1 at ¶24, 4/21/20). The defendants insist that

   the video was marketing puffery, that GAINSWave leads tapered off due to market

   oversaturation and that the $150,000 included all of Novus Anti-Aging Center, Inc.’s

   monthly revenue not just the revenue attributable to GAINSWave treatments.

          For purposes of the instant motion, the Court does not need to resolve the

   parties dispute over the $250,000 minimum threshold because another provision of the

   Florida long-arm statute confers personal jurisdiction over Novus Anti-Aging Center, Inc.

                                (ii.)   Committing a Tortious Act Within Florida

          The plaintiff argues that:

          Defendants stole SMDS’ confidential business information and trade
          secrets from trainings conducted in Florida and from computers located
          [in] Florida to market a competing product to customers in Florida, and
          caused injury to SMDS in Florida. Defendants thus committed ‘a tortious
          act . . . within this state’ under the meaning of Florida’s long-arm statute.

   Reply at 12 (quoting Fla. Stat. § 48.193(1)(a)(2)).

          In the instant case, Novus Anti-Aging Center, Inc. entered into a contract with a

   Florida company and remotely gained access to the plaintiff’s confidential marketing

   strategies and other business information. Novus Anti-Aging Center, Inc.’s CEO

   (Stephanie Wolff) and president (Dustin Wolff) traveled to Florida in February 2018 to

   receive training from the plaintiff. Declaration of Dustin Wolff (DE# 75 at ¶28, 4/17/20).

   Dustin Wolff again traveled to Florida in April 2018. During this trip, according to the

   plaintiff, Dustin Wolff gained additional insight into the plaintiff’s trade secrets and

   marketing strategies and met with Mark White for a business dinner that included

   plaintiff’s employees and prospective GAINSWave providers. Reply Declaration of Mark

   White (DE# 87-1 at ¶21, 4/21/20); Evidentiary Hearing Transcript (DE# 121 at 90-91,
                                             24
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 25 of 58



   4/28/20). On this trip Dustin Wolff also had a discussion with Mr. White about a hand-

   held device for in-home use. Reply Declaration of Mark White (DE# 87-1 at ¶23,

   4/21/20). Approximately a month before this trip, Dustin Wolff met Jon Hoffman and had

   discussed this type of product. See Evidentiary Hearing Transcript (DE# 121 at 87,

   4/28/20). These actions are sufficient to conclude that Novus Anti-Aging Center, Inc.

   committed “a tortious act . . . within this state” under the meaning of section

   48.193(1)(a)(2).

                               (iii)   Breaching a Contract to be Performed in Florida

          The plaintiff also argues that the Florida long-arm statute subjects Novus Anti-

   Aging Center, Inc. to personal jurisdiction for “[b]reaching a contract in this state by

   failing to perform acts required by the contract to be performed in this state.” Fla. Stat. §

   48.193(1)(a)(7); Reply at 13.

          In Kika M2M LLC v. Pittman, this Court determined that a non-compete provision

   which did not include a geographical limitation did not meet the requirement that an act

   under the contract be performed in Florida. No. 17-60283-CIV, 2017 WL 7732872, at *4

   (S.D. Fla. Sept. 5, 2017). In another case, however, the court noted that “under Florida

   law, where a contract is silent as to [the] place of performance, the place of

   performance is presumed to be where the plaintiff resides.” Focus Mgmt. Grp. USA, Inc.

   v. King, No. 8:13-CV-1696-T-35AEP, 2014 WL 12639960, at *5 (M.D. Fla. May 13,

   2014). Thus, a contract with a non-competition provision could meet the performance in

   Florida requirement of section 48.193(1)(a)(7) where, as here, the plaintiff is a Florida

   resident. However, the defendant in King also “aver[red] that he performed duties under


                                                25
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 26 of 58



   the Employment Agreement throughout the country, including in Florida.” Id. at *6. The

   court in King therefore concluded that the case “present[ed] more than a contractual

   duty to tender performance to a Florida resident” and “included performing an act in

   Florida.” Id. (citation and internal quotation marks omitted).

          In any event, the Court does not need to determine whether the GAINSWave™

   Membership Agreement required contractual performance in Florida because the Court

   has already determined that section 48.193(1)(a)(2) (committing a tortious act within

   Florida) applies to the instant case. “If the forum’s long-arm statute provides jurisdiction

   over one claim, the district court has personal jurisdiction over the entire case so long

   as the claims arose from the same jurisdiction-generating event.” Thomas v. Brown, 504

   F. App’x 845, 847 (11th Cir. 2013). Here, the breach of contract claim and the

   misappropriation of trade secrets claim all arise from the same events.

                        (b.)   Due Process

          Once the plaintiff provides facts to justify long-arm jurisdiction under the statute,

   the Court must consider the constitutional requirements of due process before

   exercising personal jurisdiction over a defendant. International Shoe Co. v. Washington,

   326 U.S.310, 316 (1945). The Eleventh Circuit has identified the following factors:

          First, the defendant must have contacts related to or giving rise to the
          plaintiff's cause of action. Second, the defendant must, through those
          contacts, have purposefully availed itself of forum benefits. Third, the
          defendant's contacts with the forum must be such that it could reasonably
          anticipate being haled into court there.

   Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010).

          The exercise of personal jurisdiction over Novus Anti-Aging Center, Inc. will not

   offend traditional notions of fair play and substantial justice. Francosteel Corp. v. M/V
                                                 26
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 27 of 58



   Charm, 19 F.3d 624, 627 (11th Cir. 1994). Novus Anti-Aging Center, Inc. entered into a

   contract with the plaintiff, a Florida company, and remotely and through in-person

   trainings gained access to the plaintiff’s marketing strategies and confidential

   information. Through its CEO and president, Novus Anti-Aging Center, Inc., traveled to

   Florida where it received training from the plaintiff. Dustin Wolff, Novus Anti-Aging

   Center, Inc.’s president, returned to Florida a second time and gained additional insight

   into the plaintiff’s marketing strategies. While in Florida, Dustin Wolff engaged in a

   conversation with Mark White about a hand-held device for in-home use. Reply

   Declaration of Mark White (DE# 87-1 at ¶23, 4/21/20). This conversation took place

   after Dustin Wolff had had a similar conversation with Jon Hoffman, the sole inventor of

   the Rocket. Therefore, the plaintiff’s claims “arise out of or relate to” Novus Anti-Aging

   Center, Inc.’s contacts with the forum. Fraser, 594 F.3d at 850.

          Novus Anti-Aging Center, Inc. also “purposefully availed” itself of the privilege of

   conducting activities within the forum state. Novus Anti-Aging Center, Inc.’s president

   Dustin Wolff traveled twice to Florida where he obtained training and was provided with

   the opportunity to observe the plaintiff’s marketing techniques. Dustin Wolff sought

   assistance from the plaintiff, a Florida company, with generating additional business

   through doctor leads and marketing advice. Reply Declaration of Mark White (DE# 87-1

   at ¶24, 4/21/20). Dustin Wolff also sought and obtained assistance from the plaintiff, a

   Florida company, in developing a website for an additional cost. Id. at ¶19.

          Novus Anti-Aging Center, Inc.’s contacts with Florida were “such that it could

   reasonably anticipate being haled into court there. Fraser, 594 F.3d at 850. The


                                                27
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 28 of 58



   Eleventh Circuit has stated that “[t]he key to any constitutional inquiry into personal

   jurisdiction is foreseeability.” Sun Bank, N.A. v. E.F. Hutton & Co., 926 F.2d 1030, 1034

   (11th Cir. 1991). Here, Novus Anti-Aging Center, Inc. should have foreseen that through

   its actions and contacts with the forum, it would be haled into court in Florida.

          Additionally, Novus Anti-Aging Center, Inc. entered into the

   GAINSWave™ Membership Agreement which contained a forum selection

   clause designating Miami-Dade County, Florida as the “mandatory and exclusive

   venue and jurisdiction for any proceeding to enforce [the] Agreement.” See

   GAINSWave™ Membership Agreement (DE# 76-1 at ¶8, 4/19/20). “Although

   forum selection clauses cannot be the sole basis of personal jurisdiction, they are

   a factor that weighs in favor of exercising personal jurisdiction over a non-

   resident defendant where other grounds exist to exercise such jurisdiction.”

   Implant Innovations, Inc. v. Reeves, No. 05-81133-CIV, 2006 WL 8433714, at *5

   (S.D. Fla. Mar. 29, 2006).

          In sum, Novus Anti-Aging Center, Inc.’s contacts with Florida are sufficient

   to subject it to Florida’s long-arm statute and the constitutional requirements of

   due process are met.

          Having determined that the Court has personal jurisdiction over at least one

   defendant, Novus Anti-Aging Center, Inc., the Court will now address the likelihood of

   the plaintiff’s success on the merits of the misappropriation of trade secrets claim

   (Count II) and the breach of contract claim (Count I).




                                                28
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 29 of 58



                 ii.     Misappropriation of Trade Secrets

          To prevail on a claim for misappropriation of trade secrets under Florida's

   Uniform Trade Secrets Act, Fla. Stat. § 688.001 et seq. (hereinafter “FUTSA”), “a

   plaintiff must demonstrate that (1) it possessed a ‘trade secret’ and (2) the secret was

   misappropriated.” Advantor Sys. Corp. v. DRS Tech. Servs., Inc., 678 F. App'x 839, 853

   (11th Cir. 2017) (citing Fla. Stat. § 688.002). The term “‘[t]rade secret’ means any

   information (including methods, techniques, or processes) that (a) derives independent

   economic value from not being generally known or readily ascertainable and (b) is the

   subject of reasonable efforts to maintain its secrecy” and the term “‘[m]isappropriation’

   generally means that the secret was acquired by someone who knows or has reason to

   know that the secret was improperly obtained or who used improper means to obtain it.”

   Id. (citing Fla. Stat. § 688.002(2) and (4)).

                         (a.)   The Existence of Trade Secrets

          The plaintiff identifies as “trade secrets and confidential information” the following

   documents and information: “opportunity analyses, unique marketing techniques, sales

   strategies, comparison data, pipelines, valuable ‘lead-generation’ strategies,

   customer/client lists and data, business plans and training videos.” Motion at 11. The

   plaintiff further states that it “developed training courses for physicians and physicians’

   assistant groups to provide training – not only in the treatment – but far more

   importantly in the sales, marketing and operational aspects of selling the treatment.” Id.

          The plaintiff has filed with the Court under seal some of the materials it uses to

   train medical providers in marketing the product. See Plaintiff’s Exhibit 28 (DE# 99,


                                                   29
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 30 of 58



   4/23/20). The defendants have filed a competing exhibit which shows that much of the

   information in Plaintiff’s Exhibit 28 was obtained from other, publicly available sources.

   See Defendants’ Exhibit 92 (DE# 105, 4/25/20). The defendants therefore argue that

   the plaintiff has failed to establish the existence of a trade secret because the plaintiff’s

   marketing techniques are publicly available from other sources.

          “Information that is generally known or readily accessible to third parties cannot

   qualify for trade secret protection.” Am. Red Cross v. Palm Beach Blood Bank, Inc., 143

   F.3d 1407, 1410 (11th Cir. 1998). However, under Florida law, a trade secret “includes

   a unique combination of otherwise known components, if the combination differs

   materially from other methods known in the trade.” Sun Crete of Fla., Inc. v. Sundeck

   Prod., Inc., 452 So. 2d 973, 975 (Fla. 4th DCA 1984). Thus, even if the bases for the

   information is publicly available from other sources, a unique compilation of that

   information specifically tailored to a particular market may qualify as a trade secret.

          Although the defendants have presented evidence that the techniques in the

   plaintiff’s marketing documents (Plaintiff’s Exhibit 28) were based, at least in part, on

   publicly available, third-party sources, the plaintiff has demonstrated that its marketing

   techniques and training programs were tailored to the ED market and to a provider’s

   geographic area. For instance, the plaintiff presented evidence that it trained medical

   providers in California to market the product in a “sexy” manner and trained medical

   providers in Oklahoma to market the product as a marriage enhancer. The plaintiff also

   instructed medical providers on how to create “avatars” of their target patients in order

   to market GAINSWave treatments.


                                                30
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 31 of 58



          The plaintiff has presented evidence that it expended considerable time and

   money in developing its marketing plan and training program. See Declaration of Mark

   White (DE# 63-1 at ¶10, 4/7/20) (attesting that Mr. White “devoted nine full months of

   planning the business[ ] and spent millions of dollars” developing the GAINSWave

   program). These enhancements to the marketing principles found in third-party sources

   added economic value to the plaintiff’s marketing techniques and training programs as

   evidenced by the early success Novus Anti-Aging Center, Inc. experienced when it

   became a GAINSWave provider.11

          The plaintiff has also presented evidence that other companies which market in-

   home ESWT products have not had access to the plaintiff’s marketing techniques and

   training and thus, have experienced only limited success. The defendants argue that

   this claim is speculative. Response at 15. However, the defendants have not presented

   any competing evidence to refute the plaintiff’s assertion. In any event, the Court finds

   that Novus Anti-Aging Center, Inc.’s own success is sufficient to support a finding that

   plaintiff’s marketing techniques and training programs have economic value beyond the

   basic marketing principles and techniques derived from third-party sources.



   11
      The defendants characterize the statement made by Dustin Wolff in a video in
   December 2017 that Novus Anti-Aging Center, Inc. had generated $22,000 in revenue
   from GAINSWave treatments shortly after becoming a GAINSWave provider as a
   “statement . . . solicited by Plaintiff for use as marketing puffery.” Response at 14.
   However, the assertion of $22,000 in revenue was a verifiable, factual statement. See
   United States v. Martinelli, 454 F.3d 1300, 1317 (11th Cir. 2006) (describing puffery as
   “exaggerated opinions or hyped-up sales pitches” and distinguishing it from “factual
   statements that were verifiably refutable”); Thompson v. Procter & Gamble Co., No. 18-
   CV-60107, 2018 WL 5113052, at *2 (S.D. Fla. Oct. 19, 2018) (noting that “[t]he Eleventh
   Circuit has found puffery where a representation was ‘not the sort of empirically
   verifiable statement that [could] be affirmatively disproven.’”).
                                                   31
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 32 of 58



                        (b.)   Reasonable Steps to Protect Trade Secrets

          The plaintiff has also demonstrated that it took reasonable steps to maintain its

   marketing strategies and techniques a secret. The plaintiff required all providers to sign

   the Membership Agreement (DE# 76-1, 4/19/20) which contained a restrictive covenant.

   The restrictive covenant prohibits providers from creating or marketing sexual wellness

   treatments using ESWT or similar technologies:

          Physician therefore agrees that during the Term of this Agreement and for
          two (2) years after this Agreement ends (the “Restrictive Period”),
          Physician will not create any new or different intellectual property
          use[d] to market, or participate in any group or collective marketing
          program that markets, the treatment of sexual wellness or related
          medical conditions using ESWT or similar technologies.

   Id. (emphasis added).

          The plaintiff also maintained its marketing strategies and training materials in a

   password-protected section of its website. See Declaration of Mark White (DE# 63-1 at

   ¶¶ 30-31 (explaining requirements for accessing the Portal including the requirement

   that providers sign the Membership Agreement).

          The defendants argue that the plaintiff failed to take reasonable steps to protect

   its alleged trade secrets. Response at 13-14. The defendants note that access to the

   password-protected Portal “was available to any licensee willing to pay a $2[,]000 set-

   up fee.” Id. at 13. However, the defendants ignore that the plaintiff required every

   GAINSWave provider to sign the Membership Agreement containing the restrictive

   covenant before gaining access to the Portal. The defendants also note that “Plaintiff

   provided Defendant Novus with both a binder and an emailed copy of its written training

   materials and training slides, without any restrictions on its use or storage, and without a

                                               32
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 33 of 58



   single page designated ‘Confidential.’” Id. Again, the fact that the plaintiff distributed

   documents to Novus Anti-Aging Center, Inc. does not undermine the plaintiff’s

   misappropriation of trade secrets claim because Novus Anti-Aging Center, Inc., like

   every GAINSWave provider, was bound by the terms of the GAINSWave™ Membership

   Agreement.

          The defendants further note that: “Plaintiff’s membership agreement does not

   reference any trade secret information; does not require members to label any

   information used from the Portal as ‘confidential’; and does not restrict the use of any of

   its information by the directors, officers or employees of its members.” Response at 13.

   The defendants further assert that all confidentiality protections in the restrictive

   covenant expire two years after the agreement is terminated:

          all confidentiality obligations under the restrictive covenant expire two
          years after the termination of the Agreement. [D.E. 43-1, ¶5]. Had Novus
          received the information in October 2017 and stopped paying the following
          month, the Agreement would permit it to use all information by November
          2019, before the filing date of the present lawsuit. Indeed, even after
          Plaintiff asserted a trade secret claim against Defendant Novus, Plaintiff
          continued to permit Novus access to the allegedly protected portal.

   Id. at 13-14.

          The defendants ignore the termination clause in the GAINSWave™ Membership

   Agreement which states:

          TERM & TERMINATION. The initial term of this Agreement is one (1) year
          from the Effective Date. This Agreement renews automatically for one (1)
          year renewal terms. Together, the initial term and any renewal terms are
          the “Term.” This Agreement may be terminated: (a) by mutual agreement
          of the parties; (b) by Physician for cause if SMDS does not cure within
          thirty (30) days after notice; (c) by SMDS for non-payment that is not
          cured within five (5) days after notice; (d) by SMDS for other cause if
          Physician does not cure within thirty (30) days after notice; or (e) by
          SMDS immediately if SMDS reasonably determines Physician risks the
                                                 33
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 34 of 58



          value or reputation of the Intellectual Property or SMDS. When this
          Agreement ends, Physician shall immediately: (a) cease using the
          Intellectual Property (including protocols) and any derivatives; (b)
          return all Intellectual Property, including the Marketing Tool Kit, and
          all other [sic].

   (DE# 76-1 at ¶5, 4/19/20) (emphasis added). Thus, the defendants are mistaken when

   they argue that “[h]ad Novus received the information in October 2017 and stopped

   paying the following month, the Agreement would permit it to use all information by

   November 2019.” Response at 13.

          The defendants also note that they filed some of the plaintiff’s alleged trade

   secrets in the public record with objection from the plaintiff. Response at 14. The

   defendants cite to two pages they filed as exhibits to an affidavit. The plaintiff has filed

   under seal 168 pages which it claims are some, but not all, of its trade secrets. See

   Plaintiff’s Exhibit 28 (DE# 99-1, 4/23/20). The unobjected-to publication of two pages by

   the defendants does not lead the Court to conclude that the plaintiff has failed to take

   steps to protect its trade secrets.

          The Court finds that the plaintiff has taken reasonable measures to keep its

   marketing strategies and training materials a secret. The plaintiff’s marketing strategies,

   training materials and other documents were password protected and only accessible to

   individuals who were bound by the terms of the GAINSWave™ Membership

   Agreement.

                        (c.)    Misappropriation of Trade Secrets by the Defendants

          In order to prevail on this claim, the plaintiff must also show that its trade secrets

   were misappropriated by the defendants. “[FUTSA] defines ‘misappropriation’ to include

   ‘[a]cquisition of a trade secret of another by a person who knows or has reason to know
                                                 34
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 35 of 58



   that the trade secret was acquired by improper means’” such as “‘theft, bribery,

   misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or

   espionage through electronic or other means.’” Ocean Commc'ns, Inc. v. The Jewelry

   Channel, Inc., No. 9:19-CV-81608, 2020 WL 2042393, at *2 (S.D. Fla. Apr. 28, 2020)

   (quoting Fla. Stat. § 688.002(1) and (2)(a)). Thus, under FUTSA a trade secret may be

   misappropriated through a breach of a duty to maintain secrecy. Id.

          The plaintiff argues that “the evidence is clear that Defendants misappropriated

   [its] trade secrets” because:

          [Dustin] Wolff acquired the trade secrets by agreeing to the terms of
          the Membership Agreement and making monthly payments to access the
          Portal; and he did so knowing that the agreement contained a restrictive
          covenant aimed at protecting SMDS’s business advantages provided by
          the development of the proprietary sales and marketing techniques.
          [Dustin] Wolff then turned around, shared those secrets with the other
          Defendants, and developed, marketed, and sold a competing product
          in violation of the terms of the Membership Agreement.

   Motion at 12 (emphasis added). The plaintiff argues that the defendants “used . . . [the

   plaintiff’s proprietary] techniques to sell the Rocket product” including “target[ing]

   SMDS’s customers, influencers and the physician network Plaintiff had developed over

   the years to offer the competing Rocket product” and “purchase[d] certain derivatives of

   ‘GAINSWave’ keywords so that Google searches by potential customers for the product

   would instead lead those individuals to the website [Dustin] Wolff had created to sell the

   Rocket.” Id. at 6-7.

          Mr. White’s declaration attests that “[Dustin] Wolff copied the SMDS marketing

   strategy to a tee” and describes the following steps taken by the defendants to market

   the Rocket: (1) “solicit[ing] many of [the] same influencers [used by the plaintiff] to

                                                35
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 36 of 58



   promote the Rocket system;” (2) causing additional business disruption and market

   confusion” by “utiliz[ing] certain search keywords” such as GAINSWave “to help drive

   [internet] traffic and . . . “purchas[ing] those very same keywords to drive traffic to its

   business;” (3) “copying, the topline of the GAINSWave website [which] states: ‘Say

   Goodbye to Erectile Dysfunction With a Safe and Proven Drug-Free Solution for Men;’"

   (4) “using on their Novus website links, features, and videos pulled from the

   GAINSWave website” and (5) “cop[ying] and us[ing] GAINSWave terms and conditions,

   privacy policy, and treatment description.” Declaration of Mark White (DE# 63-1 at ¶¶62-

   67, 70-72, 4/7/20).

          The Court finds that although the plaintiff has shown the existence of trade

   secrets and that it took steps to protect those trade secrets, based on the evidence

   presented at this juncture, the plaintiff has not shown that the defendants utilized those

   trade secrets in marketing the Rocket. The Court notes that none of the examples cited

   by the plaintiff constitute trade secrets because they are readily ascertainable

   information.

          The plaintiff is not the only company to use influencers to promote a product.

   Moreover, the identity of the plaintiff’s influencers is public knowledge because anyone

   with a search engine can readily discern the individuals who are promoting the

   GAINSWave treatment.

          Similarly, the defendants’ purchase of keywords, such as “GAINSWave” to drive

   internet traffic to the Rocket’s website is not a misappropriation of the plaintiff’s trade

   secrets because anyone can purchase keywords. At the evidentiary hearing, Mr. White


                                                 36
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 37 of 58



   acknowledged that any medical provider seeking to treat ED would purchase PPC

   keywords such as “Viagra” or “Cialis.” Evidentiary Hearing Transcript (DE# 121 at 54,

   4/28/20). The purchase of PPC keywords -- including the purchase of the keyword

   “GAINSWave” -- is not a trade secret. It is commonly known that businesses purchase

   keywords on search engines to become more visible on internet search results. Dustin

   Wolff testified that he “ha[d] been doing PPC for over ten years.” Evidentiary Hearing

   Transcript (DE# 121 at 16, 4/28/20). The plaintiff has not identified any PPC keywords

   which the defendants would not have known, but for their relationship with the plaintiff.12

          Lastly, copying a tagline – “Say Goodbye to Erectile Dysfunction With a Safe and

   Proven Drug-Free Solution for Men” -- from the GAINSWave website, copying links,

   videos and features obtained from the GAINSWave website and copying

   “GAINSWave terms and conditions, privacy policy, and treatment description” which are

   also listed on the GAINSWave website are not misappropriations of trade secrets. The

   plaintiff has not shown that these portions of its website were password-protected.

   Information published on the GAINSWave website and publicly available is not a trade

   secret. “Information that is generally known or readily available to third parties generally

   cannot qualify for trade secret protection under Florida law.” Jadael Inc. v. Elliott, No.

   6:05-CV-1623-ORLDAB, 2007 WL 2480387, at *7 (M.D. Fla. Aug. 29, 2007).




   12
      A defendant’s use of PPC keywords may be a relevant factor in establishing a
   “likelihood of confusion as to . . . claims for trademark infringement and false
   designation of origin” under the Lanham Act. GhostBed, Inc. v. Casper Sleep, Inc., No.
   0:15-CV-62571-WPD, 2018 WL 2213008, at *3 (S.D. Fla. May 3, 2018). However, the
   plaintiff has not cited to any cases where a defendant’s use of PPC keywords commonly
   known in the industry was a misappropriation of trade secrets.
                                                  37
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 38 of 58



          Based on the evidence presented at this juncture in the proceedings, the Court

   finds that the plaintiff has not demonstrated a substantial likelihood of success on the

   merits of its misappropriation of trade secrets claim because it has not, at this time,

   shown the defendants utilized the plaintiff’s trade secrets in marketing the Rocket.

          The Court’s finding does not mean that the plaintiff could not, through additional

   discovery or otherwise, ultimately prove that the defendants utilized the plaintiff’s trade

   secrets in marketing the Rocket. However, at this time and based on the evidence

   presented thus far, the Court cannot conclude that the plaintiff has shown a substantial

   likelihood of success on the merits of its misappropriation of trade secrets claim.

                 iii.    Breach of Contract

          The plaintiff also seeks a preliminary injunction based on its breach of contract

   claim against defendants Dustin Wolff, Stephanie Wolff and Novus Anti-Aging Center,

   Inc. Motion at 10.

          The defendants argue that the plaintiff will not prevail on its breach of contract

   claim because the defendants who are planning to sell the Rocket are not signatories to

   the GAINSWave™ Membership Agreement (DE# 76-1, 4/19/20). Response at 16. The

   defendants further argue that the plaintiff cannot prevail on its breach of contract claim

   against Novus Anti-Aging Center, Inc. because the restrictive covenant in the

   GAINSWave™ Membership Agreement (DE# 76-1, 4/19/20) is unenforceable under

   Florida law. Id. at 17.

          The Court will address these arguments below.




                                                38
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 39 of 58



                        (a.)    Parties Subject to the GAINSWave™Membership
                                Agreement

          The defendants argue that only Novus Anti-Aging Center, Inc. is a signatory to

   the GAINSWave™ Membership Agreement (DE# 76-1, 4/19/20) and as such, none of

   the other defendants are bound by the terms of that contract. Response at 15. The

   defendants thus reason that since Dustin Wolff (in his personal capacity) and Stephanie

   Wolff were not signatories to the GAINSWave™ Membership Agreement (DE# 76-1,

   4/19/20), then liability “does not attach to Wolff Marketing Enterprises LLC or Moon Pool

   LLC vicariously through [Dustin Wolff and Stephanie Wolff’s] alleged control of the

   corporate Defendants.” Id. at 17.

          The plaintiff maintains that it does not matter that not all of the defendants signed

   the GAINSWave™ Membership Agreement (DE# 76-1, 4/19/20) because “Florida

   courts have not hesitated to enforce noncompete agreements against both the

   employee who signed the agreement as well as against the corporation through which

   the ex-employee conducted business[.]” Motion at 16 (quoting N. Am. Prod. Corp. v.

   Moore, 196 F. Supp. 2d 1217, 1229 (M.D. Fla. 2002) (report and recommendation)

   (finding that former employee could not use a “straw man” to avoid obligations under a

   non-solicitation agreement and recommending that both the former employee and his

   present employer be enjoined from soliciting plaintiff’s customers).

          The plaintiff also points to Rule 65(d)(2) of the Federal Rules of Civil Procedure

   which allows the Court to enjoin not only the parties, but “the parties’ officers, agents,

   servants, employees, . . . . attorneys[ ] and other persons who are in active concert or

   participation [with those individuals].” Fed. R. Civ. P. 65(d)(2).

                                                39
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 40 of 58



         The Court finds that the GAINSWave™ Membership Agreement (DE# 76-1,

   4/19/20) applies, at the very least, to defendant Novus Anti-Aging Center, Inc.

   Additionally, pursuant to Fed. R. Civ. P. 65(d)(2), the Court may enjoin Novus Anti-

   Aging Center, Inc.’s agents including Dustin Wolff and Stephanie Wolff and the

   companies they control -- Wolff Marketing Enterprises, LLC and Moon Pool LLC -- from

   acting in such a manner as to circumvent Novus Anti-Aging Center, Inc.’s obligations

   under the restrictive covenant in the GAINSWave™ Membership Agreement (DE# 76-1,

   4/19/20).

                         (b.)   Legitimate Business Interests

         To enforce a restrictive covenant, Florida law requires that:

         (1) the covenant [be] “set forth in a writing signed by the person against
         whom enforcement is sought”; (2) “one or more legitimate business
         interests justify[ ] the restrictive covenant”; and (3) the restriction [be]
         “reasonably necessary” to protect those legitimate business interests, and
         the covenant [be] “reasonable in time, area, and line of business.”

   Am. Restaurants Concepts, Inc. v. Beaches Wings & Grill, Inc., No. 3:12-CV-1298-J-

   20TEM, 2013 WL 12129644, at *2 (M.D. Fla. Mar. 27, 2013) (citing Fla. Stat. §

   542.335(1)(a)-(c)).

         The defendants argue that although Novus Anti-Aging Center, Inc. signed the

   GAINSWave™ Membership Agreement (DE# 76-1, 4/19/20), the restrictive covenant in

   membership agreement is unenforceable even as to Novus Anti-Aging Center, Inc.

   “because Plaintiff has neither proven the existence of a legitimate business interest nor

   that enforcement of the restrictive covenant is reasonably necessary to protect any such

   interest.” Response at 15.

         “Under Florida law, restrictive covenants are enforceable to protect ‘legitimate
                                              40
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 41 of 58



   business interests.’” Hayes Healthcare Servs., LLC v. Meacham, No. 19-60113-CIV,

   2019 WL 2637053, at *3 (S.D. Fla. Feb. 1, 2019) (quoting Fla. Stat. § 542.335(1)(b)).

   “Valuable confidential and trade information, even if not a trade secret, may constitute a

   legitimate business interest.” AutoNation, Inc. v. McMann, No. 17-62250-CIV, 2018 WL

   2006868, at *3 (S.D. Fla. Feb. 22, 2018). Examples of legitimate business interests

   include:

           (i) trade secrets, as defined in Fla. Stat. § 688.002(4); (ii) valuable
          confidential business or professional information that otherwise does not
          qualify as trade secrets; (iii) customer, patient, or client goodwill
          associated with an ongoing business or professional practice, by way of
          trade name, trademark, service mark, or “trade dress”; (iv) customer,
          patient, or client goodwill associated with a specific geographic location;
          and (v) customer, patient, or client goodwill associated with a specific
          marketing or trade area.

   Am. Restaurants Concepts, 2013 WL 12129644, at *3 (citing Fla. Stat. §

   542.335(1)(b)).

          In Open Magnetic Imaging, Inc. v. Nieves-Garcia, for example, a Florida

   appellate court found a legitimate business interest in marketing training and the

   creation of a database:

          [The plaintiff]’s marketing representatives, including [the defendant], were
          trained to market [the plaintiff]’s services to area doctors, primarily
          orthopedists and neurologists. As part of their job, marketing
          representatives were expected to compile a database on these physicians
          which contained the nature and idiosyncrasies of their practices, as well
          as information as to their referral patterns and preferences and which
          insurance they accepted. There was evidence that [the plaintiff] had
          created this database system as part of its confidential strategic marketing
          plan.

   826 So. 2d 415, 419 (Fla. 3d DCA 2002) (reversing order denying motion for temporary

   injunction).

                                               41
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 42 of 58



          The Court finds that the plaintiff provided specialized marketing training to its

   GAINSWave providers and developed marketing strategies tailored to the individual

   markets of these providers. As discussed above, the plaintiff spent considerable time

   and money developing these marketing strategies. See Declaration of Mark White (DE#

   63-1 at ¶10, 4/7/20) (attesting that Mr. White “devoted nine full months of planning the

   business[ ] and spent millions of dollars” developing the GAINSWave program). The

   evidence presented is sufficient to establish that the plaintiff had a legitimate business

   interest which it sought to protect through the restrictive covenant in the GAINSWave™

   Membership Agreement.

                        (c.)   Reasonableness

          Restrictive covenants must also be reasonable “with regard to time, area and line

   of business.” Proudfoot Consulting Co. v. Gordon, 576 F.3d 1223, 1231 (11th Cir. 2009)

   (citing Fla. Stat. § 542.335(1)). In this case, the defendants do not raise any specific

   challenges to the two-year time period or the lack of a geographic limitation.

          Nonetheless, the defendants do challenge the “business scope” of the restrictive

   covenant as being too broad. Response at 17 (stating that the restrictive covenant is

   “unenforceable against even Novus because it does not have a clearly defined scope as

   to line of business”). The defendants note that:

          The Agreement seeks to prevent a licensee from marketing any “treatment
          of sexual wellness or related medical conditions using ESWT or similar
          technologies.” [D.E. 62, p. 4]. Plaintiff’s Answer in the 2019 Georgia
          lawsuit admits that ESWT “is a very broad term that can be used to refer
          to any type of Shockwave Therapy” and “is the functional equivalent of
          using the term “surgery” to describe a heart transplant procedure, instead
          of the more specific concept of cardiac transplant surgery.” Ex. 7, ¶9.
          Here, Plaintiff seeks to expand that broad scope even further, to include

                                                42
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 43 of 58



          “similar technologies,” without defining or even offering any guidance as to
          what constitutes “similar technology” in this field, much less its legitimate
          business interest in extending the restrictive covenant to marketing any
          such treatment.

   Id.

          The defendants further argue that the plaintiff and the defendants target different

   markets. Response at 17 (citing letter of interest (“LOI”) drafted by the plaintiff as

   evidence that the “mass consumer market and [the] professional market are two distinct

   markets with different needs”).

          The Court finds, based on the evidence presented by the plaintiff, that the

   restrictive covenant in the GAINSWave™ Membership Agreement (DE# 76-1 at ¶6,

   4/19/20) is reasonably necessary to protect the plaintiff’s legitimate business interests.

          The lack of a geographical limitation does not render the restrictive covenant

   unreasonable because it does not prohibit all competition. “[A] relatively narrow

   restriction . . . is not invalid because it fails to contain a geographic limitation.” Envtl.

   Servs., Inc. v. Carter, 9 So. 3d 1258, 1264 (Fla. 5th DCA 2009). Here, the restrictive

   covenant only prohibits sexual wellness treatments using ESWT or technologies similar

   to ESWT:

          Physician . . . agrees that during the Term of this Agreement and for two
          (2) years after this Agreement ends (the “Restrictive Period”), Physician
          will not create any new or different intellectual property use[d] to market,
          or participate in any group or collective marketing program that markets,
          the treatment of sexual wellness or related medical conditions using
          ESWT or similar technologies.

          GAINSWave™ Membership Agreement (DE# 76-1 at ¶6, 4/19/20) (emphasis

   added).

          The defendants take issue with the phrase “similar technologies.” Response at
                                             43
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 44 of 58



   17. However, the plaintiff has introduced evidence that the Rocket uses ESWT

   technology. See Declaration of Mark White (DE# 63-1 at ¶61, 4/7/20) (describing the

   Rocket as “using the same or very similar ESWT technology used by GAINSWave”).

   Thus, the “similar technologies” phrase is not at issue for purposes of the instant

   Motion.13

          The restrictive covenant is also reasonably limited in time -- two years after the

   termination of the GAINSWave™ Membership Agreement. See Sentry Ins. Co. v. Dunn,

   411 So.2d 336 (Fla. 5th DCA 1982) (finding two-year non-compete provision with no

   geographic limitation reasonable where former employee was only prohibited from

   serving plaintiff’s customers).

          Having determined that the restrictive covenant in the GAINSWave™

   Membership Agreement (DE# 76-1 at ¶6, 4/19/20) is enforceable under Florida law, the

   Court will address the substantial likelihood of the plaintiff’s success on the merits of the

   breach of contract claim as to Novus Anti-Aging Center, Inc.

          “The elements of a breach of contract action are (1) a valid contract; (2) a

   material breach; and (3) damages.” Beck v. Lazard Freres & Co., LLC, 175 F.3d 913,

   914 (11th Cir. 1999) (citing Abruzzo v. Haller, 603 So.2d 1338, 1340 (Fla. 1st DCA

   1992)). The plaintiff has shown the existence of a valid contract, the GAINSWave™




   13
      In any event, the remedy for an overbroad restriction (which this is not) is to narrow
   the scope of the restriction, not to strike down the contractual provision in its entirety.
   See Envtl. Servs., Inc., 9 So. 3d at 1262 (stating that “[i]f the restraint is overbroad or
   unreasonable, the court shall modify the restraint and grant only the relief reasonably
   necessary to protect such [legitimate business] interest or interests.”).

                                                44
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 45 of 58



   Membership Agreement (DE# 76-1, 4/19/20). The plaintiff has also shown that Novus

   Anti-Aging Center, Inc., through its agents Dustin Wolff and Stephanie Wolff, materially

   breached the restrictive covenant by marketing and selling the Rocket, a device using

   ESWT technology in violation of the GAINSWave™ Membership Agreement (DE# 76-1,

   4/19/20). The plaintiff has also shown damages stemming from that breach as will be

   discussed in the section addressing irreparable injury.

          At this juncture in the proceedings and based on the evidence presented, the

   Court finds that the plaintiff has met its burden of showing a substantial likelihood of

   success on the merits of its breach of contract claim at least as to Novus Anti-Aging

   Center, Inc.

          B.      Irreparable Injury

          The Eleventh Circuit has held that merely because “a noncompetition agreement

   is enforceable does not necessitate the conclusion that its breach will cause . . .

   irreparable harm.” TransUnion Risk & Alternative Data Sols., Inc. v. Challa, 676 F. App’x

   822, 826 (11th Cir. 2017). The plaintiff must also show irreparable injury if injunctive

   relief is not granted.

          To establish irreparable injury, the plaintiff must show that it will suffer an injury

   for which the plaintiff cannot be adequately compensated if, at some later point in time,

   it prevails on the merits. United States v. Jefferson Cnty., 720 F.2d 1511, 1520 (11th

   Cir. 1983) Ne. see also Fla. Chapter of Ass'n of Gen. Contractors of Am. v. City of

   Jacksonville, Fla., 896 F.2d 1283, 1285 (11th Cir. 1990) (explaining that “[a]n injury is

   ‘irreparable’ only if it cannot be undone through monetary remedies.”).


                                                 45
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 46 of 58



          The plaintiff notes that the GAINSWave™ Membership Agreement stipulates to

   irreparable harm: “Physician agrees that its breach of this Agreement would damage

   SMDS irreparably and that money damages would not be sufficient to compensate

   [Plaintiff].” Motion at 8 (quoting GAINSWave™ Membership Agreement (DE# 76-1 at

   ¶8, 4/19/20)). 14 The plaintiff also notes that under Florida law, “a ‘violation of an

   enforceable restrictive covenant creates a presumption of irreparable injury to the

   person seeking enforcement of a restrictive covenant.’” Id. (citing Fla. Stat. §

   542.335(1)(j)).

          In addition to the contract language and the aforementioned statutory

   presumption, the plaintiff argues that the marketing and sale of the Rocket has caused it

   actual irreparable harm because “[t]he number of doctors signing up for SMDS’s

   services has dropped precipitously since Wolff began marketing the Rocket.” Motion at

   7; id. at 9 (describing how some potential leads have indicated that they would be opting

   for the Rocket); id. at 10 (“[s]ince Defendants launched the Rocket, the rate at which

   SMDS was signing up doctors has dropped by 50%, and the rate at which doctors are

   ‘dropping’ GAINSWave has increased more than 100%.”).




   14
      It is unclear whether a party can stipulate to irreparable harm in a contract. At least in
   the context of a non-compete agreement between an employer and an employee, one
   Florida appellate court found that an employer had to prove irreparable harm because
   an employee could not stipulate away a statutory requirement to obtaining injunctive
   relief. Spencer Pest Control Co. of Florida, Inc. v. Smith, 637 So.2d 292, 292-293 (Fla.
   5th DCA 1994). In the instant case, the Court does not need to resolve this issue, and
   will not rely on any presumption, because the plaintiff has presented evidence of actual,
   irreparable harm.

                                                 46
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 47 of 58



          The plaintiff also argues that monetary damages are inadequate because they

   would not “bring back the physicians who stopped paying for access to the Portal or

   who chose not to sign up for SMDS’ membership because of [Dustin] Wolff’s breaches.”

   Motion at 10. Lastly, the plaintiff points out that non-party Jon Hoffman told the plaintiff,

   ““we know the Rocket [will] hurt your business.’” Id. at 9 (quoting Declaration of Mark

   White (DE# 63-1 at ¶81, 4/7/20)).

          The defendant argues that the plaintiff misapplies the law “by equating the

   breach of an enforceable restrictive covenant with the presence of irreparable injury.”

   Response at 12. However, the plaintiff’s assertion of irreparable injury is not based

   solely on a contract provision and a statutory presumption. The defendants further

   argue that the plaintiff cannot show irreparable harm because the plaintiff has failed to

   show a legitimate business interest. Id. at 4-8. For the reasons discussed above, the

   Court has already determined that the plaintiff has established the existence of a

   legitimate business interest sufficient to support its breach of contract claim.

          The defendants further insist that they are not competitors of the plaintiff:

          Plaintiff is a marketing company selling physicians a marketing plan to
          entice men suffering from erectile dysfunction into buying high-priced
          treatment packages. Plaintiff has been prohibited from selling devices by
          the federal Food and Drug Administration. By contrast, Defendant Moon
          Pool sells the Rocket, an FDA registered therapeutic device to
          consumers seeking a low-cost home-based system. Although the
          companies’ markets are related, they are not competitors, and
          Defendants’ should not be enjoined from creating a new market that
          Plaintiff lacks the capacity to develop or exploit.

   Response at 2 (emphasis added). The defendants cite to the letter of interest (“LOI”)

   drafted by the plaintiff which states that:


                                                 47
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 48 of 58



           Defendant Moon Pool “has developed a home use low intensity
           shockwave treatment (LIST) known as the ‘Rocket’ intended for the mass
           market consumer segment marketed directly to consumers as an
           alternative to visiting a provider” and the “mass consumer market and
           professional market are two distinct markets with different needs.”

   Id. at 9.

           Notwithstanding these statements, the plaintiff has presented evidence of

   patients who consulted with a GAINSWave provider and expressed their intent to use

   the Rocket instead. Motion at 7, 10. The Court finds there is sufficient evidence to

   conclude that the marketing and sale of the Rocket will irreparably harm the plaintiff’s

   business.

           The defendants also argue that the plaintiff’s evidence of irreparable harm based

   on a decline in new provider sign-ups and loss of existing providers is “completely

   speculative.” Response at 10. The defendants suggest that the plaintiff’s loss of

   GAINSWave providers is likely due to the plaintiff’s oversaturation of its markets. Id. at

   11 (citing Novus Anti-Aging Center, Inc.’s own complaints to the plaintiff about receiving

   only three leads from the plaintiff’s website in August 2018 and the deposition of Dr.

   Richard Gains regarding complaints of oversaturation in California, Georgia, New

   Jersey and Texas). The defendants also attribute the plaintiff’s alleged business losses

   to the plaintiff’s attempts at seeking to enforce an unenforceable patent, the ‘127 Patent.

   Id. Again, the plaintiff provided concrete examples of patients who consulted with a

   GAINSWave provider and opted to purchase the Rocket. Motion at 7, 10.

           The plaintiff has shown an irreparable injury with respect to its breach of contract

   claim. Novus Anti-Aging Center, Inc. entered into a restrictive covenant which prohibited

   it from “creat[ing] any new or different intellectual property use[d] to market, or
                                                  48
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 49 of 58



   participate in any group or collective marketing program that markets, the treatment of

   sexual wellness or related medical conditions using ESWT or similar technologies.”

   GAINSWave™ Membership Agreement (DE# 76-1 at ¶6, 4/19/20). The plaintiff has

   presented evidence that the Rocket uses ESWT technology. See Declaration of Mark

   White (DE# 63-1 at ¶61, 4/7/20) (describing the Rocket as “using the same or very

   similar ESWT technology used by GAINSWave”). The plaintiff has also presented

   evidence that some of its GAINSWave providers have lost patients because of the

   Rocket. Motion at 9 (describing how some potential leads have indicated that they

   would be opting for the Rocket). The Court further finds that the plaintiff will continue to

   lose providers and prospective providers because the defendants have indicated that,

   absent an injunction, they intend to continue to market and sell the Rocket.

          The defendants claim that any injury to the plaintiff is not irreparable because

   that injury can be addressed through money damages. Response at 11. The defendants

   argue that the plaintiff’s damages are quantifiable because a decline in new provider

   sign-ups or loss of existing providers equals a drop in the plaintiff’s revenue. However,

   the damages identified by the plaintiff are not easily quantifiable such that a monetary

   judgment would redress the damage to the plaintiff’s business. See Osmose, Inc. v.

   Viance, LLC, 612 F.3d 1298, 1320 (11th Cir. 2010) (recognizing loss of goodwill and

   market position as irreparable harm).

          The defendants also argue that the plaintiff’s claim of irreparable injury “is belied

   by [the plaintiff’s] failure to timely assert its breach of contract and trade secret claims.”

   Response at 8. Specifically, the defendants note that the plaintiff “delayed filing its claim


                                                 49
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 50 of 58



   for breach of contract by almost five months and its claim for misappropriation of trade

   secrets by almost seven months.” Id. (emphasis in original). The defendants also note

   that on March 5, 2020, “Plaintiff’s CEO Mark White, while negotiating a resolution

   and seeking to pressure Defendant’s [sic] into going into business with Plaintiff on the

   Rocket, told Defendant Dustin Wolff not to worry about the repeated delays in

   communication because Plaintiff’s attorney had assured him, “we have enough time and

   we could always push the case back if we need to.” Id. at 9 (emphasis added).

           Generally, “a party’s failure to act with speed or urgency in moving for a

   preliminary injunction . . . undermines a finding of irreparable harm.” Wreal, LLC v.

   Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir. 2016). In the instant case, at least

   part of the delay in filing the lawsuit (and seeking injunctive relief) is attributable to the

   parties’ discussions of “a possible joint venture.” Reply at 8. In any event, the Court

   does not find the, at most, seven-month delay to be unreasonable. See BellSouth

   Advert. & Publ'g Corp. v. Real Color Pages, Inc., 792 F. Supp. 775, 785 (M.D. Fla.

   1991) (finding that “Plaintiff’s delay of seven to eight months [was] not an unreasonable

   amount of delay, and [did] not necessitate the preclusion of a finding of irreparable

   injury.”).

           In sum, the plaintiff has shown actual, irreparable harm with respect to its breach

   of contract claim.

           C.     Balancing of Harms

           The plaintiff argues that the balancing of harms favors the issuance of an

   injunction because “the loss of SMDS’s very business and ability to operate in the


                                                  50
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 51 of 58



   future” is at stake and any injury to the defendant is “self-inflicted.” Motion at 17. The

   defendants maintain that they have not caused any harm to the plaintiff. Response at 18

   (stating that “Plaintiff’s injuries were caused by Plaintiff’s own greed, in oversaturating

   each of its markets, and its malfeasance, in participating in a scheme to defraud

   [GAINSWave providers] by charging for a license to a patent that Plaintiff admits is

   unenforceable.”). The defendants further state that “[t]he imposition of a preliminary

   injunction in this case will deny millions of patients who could not otherwise afford

   therapeutic treatment for erectile dysfunction” and would further the plaintiff’s improper

   goal of ‘“completely shut[ting] down’ the Defendants’ businesses.” Id.

          The plaintiff has shown that it will continue to experience a decline in new

   GAINSWave providers and a loss of existing GAINSWave providers if an injunction is

   not issued. On the other hand, the defendants will experience significant business

   disruptions if an injunction is issued. However, disruptions to the defendants’ business

   stem from Novus Anti-Aging Center, Inc.’s breach of the restrictive covenant. Therefore,

   the balancing of harms weighs in favor of an injunction. See JTH Tax, Inc. v. Abikarram,

   No. 19-CV-60328, 2019 WL 2254816, at *4 (S.D. Fla. Mar. 22, 2019) (finding that the

   balancing of harms favored the issuance of an injunction, in part, because “it [was] likely

   that Defendants’ harms [were] self-inflicted, and stem[med] from the operation of an

   illegitimate business.”).

          D.     Public Interest

          The Court should also consider whether an injunction, if issued, will disserve the

   public interest. The plaintiff argues that the “public interest favors the enforcement of the


                                                51
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 52 of 58



   restrictive covenant contained within the Membership Agreement because such

   enforcement encourages parties to adhere to contractual obligations.” Motion at 19. The

   defendants maintain that the issuance of an injunction in the instant case would not

   serve the public interest because “there are no trade secrets to protect and the asserted

   restrictive covenant is unenforceable.” Response at 18.

          This prong weighs in favor of the issuance of an injunction. It is well-settled that

   public policy favors the enforcement of reasonable restrictive covenants. See Fla. Stat.

   § 542.335; AutoNation, Inc. v. O’Brien, 347 F. Supp. 2d 1299, 1308 (S.D. Fla. 2004).

   Having found the restrictive covenant in the GAINSWave™ Membership Agreement

   (DE# 76-1 at ¶6, 4/19/20) to be reasonable and given that public policy favors the

   enforcement of reasonable restrictive covenants, the Court concludes that the issuance

   of a preliminary injunction will not harm the public interest. See Office Depot, Inc. v.

   Babb, No. 20-CV-80407, 2020 WL 1306984, at *4 (S.D. Fla. Mar. 19, 2020) (noting that

   “[w]hen freely bargained for, agreed to, and executed, covenants not to compete are in

   the public interest and necessary to encourage business expansion and growth.”).

   II.    Scope of the Injunction

          Having determined that the plaintiff is entitled to the issuance of a preliminary

   injunction on its breach of contract claim against Novus Anti-Aging Center, Inc., the

   Court must define the scope of the injunction. The plaintiff seeks an injunction which

   prohibits:

          Defendants Dustin and Stephanie Wolff, Wolff Marketing Enterprises,
          LLC, Novus Anti-Aging Center, Inc., and Moon Pool LLC, in addition to
          each of their respective agents, brokers, intermediaries, servants,
          employees, representatives, contractors, principles, members, affiliates,

                                                52
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 53 of 58



          successors-in-interest, or anyone acting on each of their behalves, at their
          direction, or in concert with any of them, from the following:

                  a.) offering, marketing, promoting, or introducing the Rocket
                  product for sale;

                  b.) offering any product that utilizes ESWT for any form of
                  treatment, including erectile dysfunction and other related ailments;

                  c.) utilizing in any way Plaintiff’s proprietary trade secrets, as
                  discussed herein;

                  d.) contacting any influencers, customers, or GAINSWave affiliates;
                  and

                  e.) using “keywords” associated with GAINSWave, SMDS, or any
                  affiliates.

   Motion at 20-19.

          The Court finds that some of the injunctive relief sought by the plaintiff is

   too broad. The Court will enjoin Novus Anti-Aging Center, Inc. and -- consistent

   with Fed. R. Civ. P. 65(d) -- Novus Anti-Aging Center, Inc.’s “officers, agents,

   servants, employees” and “other persons who are in active concert or

   participation with [those individuals ]” from: (a.) offering, marketing, promoting, or

   introducing the Rocket for sale; (b.) participating in any marketing program that

   markets any product that utilizes ESWT for the treatment of sexual wellness or

   related medical conditions and/or (c.) utilizing in any way the plaintiff’s proprietary

   trade secrets and confidential marketing information. These individuals and entities

   will also be enjoined from fulfilling any pre-orders or orders for the Rocket. The

   Court’s injunction applies to Novus Anti-Aging Center, Inc. and all of the named

   defendants, DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF MARKETING

   ENTERPRISES, LLC, NOVUS ANTI-AGING CENTER, INC., MOON POOL LLC

                                                  53
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 54 of 58



   d/b/a Launch Medical and/or their agents, because they are individuals or entities

   described in Fed. R. Civ. P. 65(d)(2)(B) or (C).15

          The Court is also cognizant of the two-year limitation in the GAINSWave™

   Membership Agreement (DE# 76-1 at ¶6, 4/19/20). In the instant case, there is a

   dispute over whether Dustin Wolff terminated the GAINSWave™ Membership

   Agreement (DE# 76-1, 4/19/20) in November 2018. Declaration of Dustin Wolff

   (DE# 75 at ¶45, 4/17/20). Therefore, if the preliminary injunction is still in place,

   at that time the defendants may move to lift the injunction provided they can

   establish record evidence of the November 2018 termination.

   III.   Posting of a Bond

          Having determined that the issuance of a preliminary injunction is warranted in

   the instant case, the Court must next address whether the plaintiff should be required to

   post a bond.

          The defendants state that if the Court issues an injunction, a bond of at least

   $945,000 is necessary given Moon Pool LLC’s various financial obligations including

   “non-refundable contracts.” Response at 19. The plaintiff argues that no bond is

   required because “[t]he financial numbers provided in Defendants’ Response all flow

   from [Dustin] Wolff’s breach of the contract and his misappropriation of Plaintiff’s trade


   15 The injunction will not prohibit non-party Jon Hoffman from independently marketing and
   selling the Rocket under a different name with no involvement from the named defendants
   DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF MARKETING ENTERPRISES, LLC,
   NOVUS ANTI-AGING CENTER, INC., MOON POOL LLC d/b/a Launch Medical and/or their
   agents and without reliance on any marketing strategies or other marketing information
   learned from DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF MARKETING
   ENTERPRISES, LLC, NOVUS ANTI-AGING CENTER, INC. and MOON POOL LLC d/b/a
   Launch Medical and/or their agents.
                                                54
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 55 of 58



   secrets” and the “posting of a large bond – such as the $945,000 Defendants request –

   would effectively allow those Defendants to recoup ‘losses’ they were never entitled to

   in the first place.” Reply at 10.

          Rule 65(c) of the Federal Rules of Civil Procedure provides that:

          (c) Security. The court may issue a preliminary injunction or a temporary
          restraining order only if the movant gives security in an amount that the
          court considers proper to pay the costs and damages sustained by any
          party found to have been wrongfully enjoined or restrained. The United
          States, its officers, and its agencies are not required to give security.

   Fed. R. Civ. P. 65(c). “[I]t is well-established that the amount of security required by

   [Rule 65(c)] is a matter within the discretion of the trial court . . . [, and] the court may

   elect to require no security at all.” BellSouth Telecommunications, Inc. v. MCIMetro

   Access Transmission Servs., LLC, 425 F.3d 964, 971 (11th Cir. 2005) (internal

   quotations omitted; some alterations in original)).

          Jon Hoffman’s declaration lists $400,000 for the salaries of nine employees and

   $50,000 in costs associated with “workers compensation, disability insurance,

   unemployment insurance, and providing assistance in seeking new employment when

   terminating the services of these employees.” Declaration of Jon Hoffman (DE# 69-2 at

   ¶84a, 4/17/20). The bond does not need to include both employee salaries and the cost

   of assisting those employees in obtaining new jobs. The bond need only include the

   $50,000 in costs. Mr. Hoffman also states that Moon Pool LLC incurred “$200,000 in

   tooling, manufacturing and building the supply chain for the [Rocket]” and “has

   committed an additional $485,000 in nonrefundable contracts to further develop the

   manufacturing and supply chain for different components of the device for 2020.” Id. at

   ¶84b. The bond should only include the $485,000 for future expenditures because
                                            55
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 56 of 58



   Moon Pool LLC has already incurred the $200,000 in building its supply chain and will

   presumably be able to reap the benefits of that investment if the injunction is lifted.

   Moon Pool LLC also anticipates “at least $100,000 in investment at the end of the

   injunction to restore its place in the marketplace” and $60,000 in insurance premiums

   which have already been paid. Id. at ¶84(c)-(d). Mr. Hoffman does not specify what the

   insurance premiums are for (for instance, liability insurance would still have value

   irrespective of an injunction) or that Moon Pool LLC could not terminate those insurance

   policies and receive a refund for any unearned premium.

          “[T]he purpose of the bond is to compensate the costs and damages sustained

   by any party found to be wrongfully restrained by the temporary restraining order or

   preliminary injunction.” HPC US FUND 1, L.P. v. Wood, No. 13-61825-CIV, 2014 WL

   12496559, at *2 (S.D. Fla. May 9, 2014). The Court finds that a bond in the amount of

   $635,000.00 ($50,000 for employee assistance plus $485,000 for future supply chain

   costs and $100,000 in post-injunction investments) is appropriate.

                                          CONCLUSION

          Based on the foregoing, it is

          ORDERED AND ADJUDGED as follows:

          1.     The Motion for Preliminary Injunction (DE# 62, 4/6/20) is GRANTED in part

   and DENIED in part.

          2.     Defendants DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF MARKETING

   ENTERPRISES, LLC, NOVUS ANTI-AGING CENTER, INC. and MOON POOL LLC d/b/a

   Launch Medical, in addition to each of their respective agents, brokers, intermediaries,

   servants, employees, representatives, contractors, principles, members, affiliates,
                                                56
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 57 of 58



   successors-in-interest, or anyone acting on each of their behalves, at their direction, or in

   concert with any of them, are enjoined from:

                   a.) offering, marketing, promoting, or introducing the Rocket for sale;

                   b.) participating in any marketing program that markets any product that

          utilizes ESWT for the treatment of sexual wellness or related medical conditions

          and/or

                   c.) utilizing in any way the plaintiff’s proprietary trade secrets and confidential

          marketing information.

          3.       Defendants DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF MARKETING

   ENTERPRISES, LLC, NOVUS ANTI-AGING CENTER, INC. and MOON POOL LLC d/b/a

   Launch Medical and/or their agents are enjoined from fulfilling any pre-orders or orders for

   the Rocket.

          4.       This injunction does not prohibit non-party Jon Hoffman from independently

   marketing and selling the Rocket under a different name with no involvement from the

   named defendants DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF MARKETING

   ENTERPRISES, LLC, NOVUS ANTI-AGING CENTER, INC., MOON POOL LLC d/b/a

   Launch Medical and/or their agents and without reliance on any marketing strategies or

   other marketing information learned from DUSTIN WOLFF, STEPHANIE WOLFF, WOLFF

   MARKETING ENTERPRISES, LLC, NOVUS ANTI-AGING CENTER, INC. and MOON

   POOL LLC d/b/a Launch Medical and/or their agents. It is further

          ORDERED AND ADJUDGED that any of the defendants may move this Court to

   lift the injunction if it is still in effect on November 1, 2020. Any motion shall be




                                                   57
Case 1:20-cv-20824-JJO Document 125 Entered on FLSD Docket 05/06/2020 Page 58 of 58



   supported by record evidence that the GAINSWave™ Membership Agreement (DE# 76-

   1, 4/19/20) was terminated in November 2018.

           DONE AND ORDERED in Chambers at Miami, Florida this 6th day of May,

   2020.

                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                           58
